PER CURIAM: The defendant, Hershel Cullison, pled guilty to a charge of theft under $150 (Ill. Rev. Stat. 1969, ch. 38, par. 16 — 1), in the Circuit Court of Edwards County, and was sentenced to serve one year at the Illinois State Farm, his application for probation being denied. He contends in this appeal that the trial court failed to inquire into the factual basis for the guilty plea as required by Supreme Court Rule 402 (c) which reads: “The court shall not enter final judgment on a plea of guilty without first determining that there is a factual basis for the plea.” The record in this case does not contain any indication of how or if the trial court satisfied itself that a factual basis for the plea existed. For the foregoing reason the judgment of the trial court is reversed and this case is remanded to the Circuit Court of Edwards County with directions that defendant be allowed to plead anew. Reversed and remanded with directions.